UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4067


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AARON LARICO WYLIE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00353-RJC-DCK-1)


Submitted:    June 29, 2009                   Decided:     July 16, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David G. Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron Larico Wylie was convicted of three counts of

robbery affecting commerce, 18 U.S.C. § 1951 (2006), and three

counts of possession of a firearm during and in relation to a

crime of violence, 18 U.S.C. § 924(c)(1) (2006).                  The district

court sentenced him to a total of 741 months.

               On appeal, Wylie asserts that the district court erred

by denying his motion to suppress his confession and denying his

motion    to    suppress      photographic    line-up    evidence.         He   also

argues that the out-of-court identification evidence was unduly

suggestive and that the court erred by instructing the jury that

robbery    is    a    crime   of   violence   for   purposes     of   18    U.S.C.

§ 924(c)(1).         We have reviewed the record and the briefs filed

by the parties and find no error by the district court.                         See

United States v. Adkins, 937 F.2d 947, 950 n.2 (4th Cir. 1991)

(citing Taylor v. United States, 495 U.S. 575, 601-02 (1990)).

We therefore affirm the denial of the motions to suppress and

affirm    Wylie’s     convictions.      We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2